Citation Nr: 0702697	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral psoriatic 
arthritis of the feet.

2.  Entitlement to service connection for bilateral 
cellulitis of the feet.

3.  Entitlement to service connection for bilateral hallux 
valgus and pes cavus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for bilateral 
psoriatic arthritis of the feet, bilateral cellulitis of the 
feet, and bilateral hallux valgus and pes cavus.

In December 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for bilateral 
psoriatic arthritis, bilateral cellulitis, and bilateral 
hallux valgus and pes cavus.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Board notes that in the April 2004 rating decision, the 
RO denied service connection for bilateral psoriatic 
arthritis of the feet because the condition neither occurred 
in nor was caused by service.  The RO further added that the 
medical evidence shows that the veteran currently has 
psoriatic arthritis, but the evidence fails to show that the 
disability became compensable within the one year presumptive 
period specified under 38 C.F.R. § 3.307.  Service connection 
for cellulitis was denied because the evidence of record did 
not show a current disability.  Finally, the RO denied 
service connection for bilateral hallux valgus and pes cavus 
because the conditions did not occur in service nor were 
caused by service.  The RO explained that the veteran's 
service medical records showed no evidence of the conditions 
on discharge, and medical evidence received in connection 
with the claims show a diagnosis of bilateral pes cavus and 
hallux valgus not caused by the veteran's active military 
service.

It is noted that the veteran's service medical records 
document history and treatment for foot problems.  The 
service medical records state that the veteran was seen at 
the podiatry clinic in June 1964, and was diagnosed with 
cellulitis of both feet.  In May 1965 and July 1965, the 
veteran reported to sick call with foot and heel complaints.  
Clinical evaluation upon separation noted the feet as being 
normal; however, the veteran reported in his March 1966 
Report of Medical History as having or having had foot 
trouble.  They physician noted in the March 1966 report that 
the veteran's foot trouble was attributable to athlete's 
foot.

Post-service medical records reflect multiple complaints of 
foot problems.  VA obtained records from the Aleda E. Lutz VA 
Medical Center in Saginaw, Michigan.  The veteran stated in 
his August 2003 statement that he also received treatment at 
the Ann Arbor Veterans Affairs Medical Center (VAMC) for his 
foot problems.  It is noted that the veteran's VA outpatient 
treatment records from Ann Arbor are not associated with this 
claims file.  The Board finds that an attempt should be made 
to obtain those records, as they are relevant to the issue on 
appeal.

Review of the evidentiary record shows that the veteran was 
afforded a VA examination in February 2004 for his foot 
problems.  Upon physical examination, the examiner diagnosed 
the veteran as having had bilateral psoriatic arthritis of 
the feet, bilateral pes cavus, and bilateral halux valgus.  
The examiner opined that the veteran's bilateral foot 
conditions "are [] at least as likely as not related to 
active duty service."  The examiner stated that the 
veteran's conditions have caused a chronic disability; 
however, the causal event did not occur during active duty, 
but occurred after active duty.  The examiner's opinion is 
rather vague as to the onset of the veteran's foot problems.  
The Board finds that a VA examination is necessary to 
determine whether there is a nexus between the veteran's 
current foot problems and service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain the veteran's VA outpatient 
treatment records from the VA Ann Arbor 
Healthcare System in Ann Arbor, Michigan.

3.  Afford the veteran a VA examination 
to determine whether there is a causal 
nexus between his currently manifested 
foot disabilities and his active military 
service from June 1964 to May 1966.  All 
indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner must provide an opinion as 
to whether it is at least as likely as 
not that current foot disability is 
related to his active service.

4.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

